        Case 1:21-cv-01009-DNH-ML Document 5 Filed 09/13/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF NEW YORK

DR. A., NURSE A., DR. C., NURSE D., DR. F.,            )
DR. I., THERAPIST I., NURSE J., DR. M.,                )
                                                       )
NURSE M., NURSE N., DR. O., DR. P.,
                                                       )
TECHNOLOGIST P., DR. S., NURSE S. and                  )
PHYSICIAN LIAISON X.,                                  )
                                                       )
                             Plaintiffs,               )         Case No.     1:20-cv-01009
                                                       )
                     v.                                )
                                                       )
KATHY HOCHUL, Governor of the State of New             )
York, in her official capacity; HOWARD A.              )
ZUCKER, Commissioner of the New York State             )
Department of Health, in his official capacity; and    )
LETITIA JAMES, Attorney General of the State of        )
New York, in her official capacity,                    )
                                                       )
                             Defendants.               )



    PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER AND A
          PRELIMINARY INJUNCTION, WITH LEAVE TO PROCEED
                         UNDER PSEUDONYMS.

       1.      Come now Plaintiffs, who respectfully request that this Court enter a temporary

restraining order (with notice) and preliminary injunction pursuant to Fed. R. Civ. P. 65 against

Governor of New York Kathy Hochul, Commissioner of the New York State Department of

Health Howard Zucker, and Attorney General of New York Letitia James, and their agents,

employees and successors in office, and those acting in concert with them, respecting the

Vaccine Mandate challenged in this action, which mandates COVID-19 vaccination of health

care workers, including Plaintiffs, with no provision for a religious exemption, which exemption

plaintiffs seek or already obtained prior to revocation on account of the Mandate.




                                                1
        Case 1:21-cv-01009-DNH-ML Document 5 Filed 09/13/21 Page 2 of 4




       2.      Plaintiffs are facing imminent irreparable harm from loss of employment and

professional standing for their religiously motivated refusal to be vaccinated.

       3.      And in particular, Plaintiffs seek an Order:

       Restraining and enjoining the Defendants, their officers, agents, employees,

       attorneys and successors in office, and all other persons in active concert or

       participation with them, from enforcing, threatening to enforce, attempting to

       enforce, or otherwise requiring compliance with the Vaccine Mandate such that:

               (1) The challenged Vaccine Mandate is suspended in operation to the

               extent that the Department of Health is barred from enforcing any

               requirement that employers deny religious exemptions from COVID-19

               vaccination or that they revoke any exemptions employers already granted

               before the Vaccine Mandate superseded the prior Health Order to exclude

               religious exemptions, including the exemptions already granted to certain

               of the Plaintiffs herein;


               (2) The Department of Health is barred from interfering in any way with

               the granting of religious exemptions from COVID-19 vaccination going

               forward, or with the operation of exemptions already granted under the

               prior Health Order;


               (3) The Department of Health is barred from taking any action,

               disciplinary or otherwise, against the licensure, certification, residency,

               admitting privileges or other professional status or qualification of any of

               the Plaintiffs on account of their seeking or having obtained a religious

               exemption from mandatory COVID-19 vaccination.

                                                 2
        Case 1:21-cv-01009-DNH-ML Document 5 Filed 09/13/21 Page 3 of 4




        The grounds for this motion are that the Vaccine Mandate, both facially and as applied to

these Plaintiffs, violates:

        (1) the Supremacy Clause of the U.S. Constitution by contravening Title VII of the Civil

Rights Act of 1964 which requires Plaintiffs’ employers to grant religious exemptions unless

(and only unless) doing so would cause the employers “undue hardship”;

        (2) the Free Exercise Clause of the U.S. Constitution at least insofar as they expressly

allow employers to grant exemptions for reasons of “health” notwithstanding the Vaccine

Mandate’s express interest in reducing the spread of COVID-19 and its delta variant, an interest

no less undermined by reasonably accommodated religious objectors than by reasonably

accommodated medical professionals for whom the vaccines are contraindicated as a matter of

health; and

        (3) the Equal Protection Clause of the U.S. Constitution because (a) the Vaccine Mandate

burdens Plaintiffs’ fundamental right to free exercise of religion, (b) it irrationally treats religious

objectors less favorably than similarly situated medical professionals who may obtain

exemptions for reasons of “health,” and (c) it irrationally imposes the vaccine requirement on a

subset of Plaintiffs who have had and recovered from COVID and thus have natural immunity at

a level greater than the artificial immunity from available COVID vaccines.

        Plaintiffs are also entitled to leave from Fed. R. Civ. P. Rule 10(a) in order to proceed

anonymously because their interest in anonymity outweighs “the public’s interest in disclosure

and any prejudice to the defendant.” Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 189 (2d

Cir. 2008).

        Should these motions and request for leave be denied, Plaintiffs also move for an

injunction or stay pending appeal under Fed. R. Civ. P. Rule 8(a)(1).



                                                   3
       Case 1:21-cv-01009-DNH-ML Document 5 Filed 09/13/21 Page 4 of 4




       Plaintiffs rely upon the Verified Complaint, Exhibits and Memorandum of Law filed

contemporaneously with this motion.


September 13, 2021


/s/ Christopher Ferrara                               /s/ Michael McHale
CHRISTOPHER A. FERRARA, ESQ.                          MICHAEL G. MCHALE
(Bar No. 51198)                                       (Bar No. 701887)
Special Counsel                                       Counsel
THOMAS MORE SOCIETY                                   THOMAS MORE SOCIETY
148-29 Cross Island Parkway                           10506 Burt Circle, Ste. 110
Whitestone, Queens, New York 11357                    Omaha, NE 68114
Telephone: (718) 357-1040                             402-501-8586
cferrara@thomasmoresociety.org                        mmchale@thomasmoresociety.org
Counsel for Plaintiffs                                Counsel for Plaintiffs


Peter Breen                                           Stephen M. Crampton
Vice President and Senior Counsel                     Senior Counsel
THOMAS MORE SOCIETY                                   THOMAS MORE SOCIETY
309 W. Washington, Ste. 1250                          309 W. Washington, S
Chicago, IL 60606                                     Chicago, IL 60606
(312) 782-1680                                        (312) 782-1680
pbreen@thomasmoresociety.org                          mmchale@thomasmoresociety.org
Counsel for Plaintiffs                                Counsel for Plaintiffs
*Pro hac vice motion pending                          *Pro hac vice motion pending




                                           4
